IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE GUN RANGE, LLC,                        : No. 245 EAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
CITY OF PHILADELPHIA,                      :
PHILADELPHIA ZONING BOARD OF               :
ADJUSTMENT, SPRING GARDEN CIVIC            :
ASSOCIATION, PATRICIA FREELAND,            :
JUSTINO NAVARRO, LAWRENCE                  :
RUST, REGINA YOUNG, BRYAN                  :
MILLER, HEEDING GOD'S CALL TO              :
END GUN VIOLENCE AND SUSAN A.              :
MURRAY,                                    :
                                           :
                   Respondents


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.